                     Case 1:17-cr-00548-PAC Document 208 Filed 12/05/19 Page 1 of 1

Federal Defenders                                                                        Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                    Southern District of New York
David E. Patton
                                                                                        Jennifer L. Brown
Executive Director                                                                       Attorney-in-Charge




           BY ECF

           December 5, 2019

           Hon. Paul A. Crotty
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street
           New York, NY 10007

           Re: United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

           Dear Judge Crotty:

           Under the current scheduling order, any "as-applied" constitutional challenge to
           CIPA is due tomorrow, December 6, 2019. However, since the Court has not yet
           resolved all of the disputed CIPA issues, an as-applied constitutional challenge
           is not yet ripe for briefing. Accordingly, the defense respectfully requests the
           opportunity to file an as-applied constitutional challenge to CIPA, if warranted,
           within two weeks after the Court resolves all outstanding CIPA issues.


           Respectfully submitted,

                      /s/
           Edward S. Zas/Sabrina P. Shroff


           cc: Counsel of Record (by ECF)
